Exhibit 10.2
COUNTERPART AGREEMENT
     This COUNTERPART AGREEMENT, dated September 28, 2010 (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as September 27, 2010 (as it may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), among Valeant Pharmaceuticals International, a Delaware
corporation (the “Borrower”), and upon consummation of the Merger and delivery
of the Counterpart Agreement pursuant to Section 5.16 of the Credit Agreement,
Biovail Corporation, a corporation continued under the federal laws of Canada
(“Parent”), certain Subsidiaries of the Borrower, as Guarantors, and, upon
consummation of the Merger and delivery of the Counterpart Agreement pursuant to
Section 5.16 thereof, certain Subsidiaries of Parent, as Guarantors, the Lenders
party thereto from time to time, Goldman Sachs Lending Partners LLC (“GSLP”),
Morgan Stanley Senior Funding, Inc. and Jefferies Finance LLC, as Joint Lead
Arrangers, Joint Bookrunners and Syndication Agents, GSLP, as Administrative
Agent and as Collateral Agent, and each of Bank of America, N.A., DnB NOR Bank
ASA, SunTrust Bank and The Bank of Nova Scotia, as Documentation Agent.
     Section 1. Pursuant to Section 5.11 of the Credit Agreement, the
undersigned hereby:
     (a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;
     (b) represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Credit Document and applicable
to the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects as of such earlier date;
     (c) no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;
     (d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and
     Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this

 



--------------------------------------------------------------------------------



 



Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement
to be duly executed and delivered by its duly authorized officer as of the date
above first written.

            VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
      By:   /s/ Margaret Mulligan         Name:   Margaret Mulligan       
Title:   Chief Financial Officer     

Address for Notices:
7150 Mississauga Road
Mississauga, Ontario
L5N 8M5
CANADA
Attention: Chief Financial Officer
Telecopier: (905) 286-3029
with a copy to:

     
 
   
 
   
 
   
Attention:
   
Telecopier
   

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and Collateral Agent

         
By:
  /s/ Alexis Maged
 
Name: Alexis Maged    
 
  Title: Authorized Signatory    

 